Citation Nr: 0833977	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was the subject of July 2004 and August 2008 
hearings before the undersigned Veterans Law Judge.

This case was further the subject of Board remands dated in 
March 2005 and March 2007 

In August 2008, the RO received private medical opinion 
evidence that is relevant to the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for bilateral hearing loss.  
This new evidence was received within one-year appeal period 
of a November 2007 RO rating decision in which it was 
determined that new and material evidence had not been 
received.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b) (new 
and material evidence-pending claim).  The matter is referred 
to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a VA examination October 2007, a VA psychiatric examiner 
noted that the veteran had been receiving Social Security 
Administration (SSA) disability benefits since 1982.  (See 
October 2007 VA examination report, page 1.)  The veteran has 
had difficulty obtaining relevant medical records of 
treatment from the years 2003 or earlier.  The SSA disability 
records are a possible source of information of medical 
examination and treatment more proximate to his period of 
active service.  (See August 2008 Board hearing transcript 
(August 2008 Tr.) at 12; July 2004 Board hearing transcript 
(July 2004 Tr.) at 7, 24.)  VA has a duty to obtain Social 
Security Administration (SSA) records when it has actual 
notice that the veteran was receiving SSA disability 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  The RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA disability 
benefits, including the medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2).

At his August 2008 hearing, the veteran described ongoing 
treatment for headaches with S.M., M.D.  (August 2008 Tr. at 
18).  Additionally, an August 2008 letter from L.P., M.D., 
describes continuing treatment of the veteran for complaints 
of headaches and abdominal pains and relates these conditions 
to the veteran's active service.  The continuing treatment 
records of L. P. M.D., and S.M., M.D., would be helpful in 
adjudication of the veteran's claims.  See 38 U.S.C.A. 
§ 5103A(b)-(c).

In a rating decision dated in November 2007, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling, effective 
February 26, 2007.  Past reports of examination and treatment 
have indicated that the veteran's headache and 
gastrointestinal complaints may have a somatic component.  A 
March 7, 1969, note of in-service psychiatric evaluation 
indicates that the veteran's ongoing psychiatric difficulties 
may have resulted in impairment through somatization.  This 
raises the matter of whether the disabilities at issue are 
manifestations part and parcel of the veteran's now-service-
connected PTSD, or whether the PTSD may cause or aggravate 
the headache or gastrointestinal disorders for which he seeks 
service connection.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The Board finds such 
secondary service connection considerations to be 
inextricably intertwined with the issues on appeal.  In light 
of the foregoing, a VA examination and opinion addressing 
whether the veteran's headaches or gastrointestinal 
complaints may be caused or aggravated by his now-service-
connected PTSD would be helpful in adjudication of the 
veteran's appeal.  See 38 U.S.C.A. § 5103A(d).  

Further, in light of the above, the veteran should be 
afforded supplemental notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) pertaining to the newly raised 
matter of what is required to substantiate a claim for 
service connection for a disability as secondary to an 
already service-connected disability.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   

The most recent supplemental statement of the case (SSOC) 
with respect to the veteran's claims on appeal was issued by 
the RO in October 2006.  Additional pertinent evidence has 
been received by the RO as well as the Board since that time.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of entitlement to service 
connection for headaches and for a 
gastrointestinal disorder, to include as 
secondary to service-connected PTSD, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Ensure that the veteran is informed of 
the information and evidence required to 
substantiate his claims for service 
connection both on a direct and secondary 
basis.  The veteran must be apprised of 
what the evidence must show to support 
his claims, and the division of 
responsibility between him and VA in 
obtaining such evidence.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his 
gastrointestinal complaints and 
headaches.  After any required releases 
for medical information are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The veteran should be specifically 
requested to provide medical releases for 
ongoing records of treatment by L. P., 
M.D. (see letter from Dr. L.P. dated in 
August 2008) and S.M., M.D. (see 
correspondence from S.M., M.D., dated in 
July 2007; August 2008 Tr. at 18).

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the associated medical 
records.  

4.  Once all available medical records 
have been received, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded VA 
gastrointestinal and neurological 
examinations for the purpose of 
determining whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran has a headache disorder or a 
gastrointestinal disorder that began 
during service, is related to some 
incident of service, or is caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by service-
connected PTSD.  

The RO should send the claims files to 
the examiners for review, and the 
clinicians should indicate that the 
claims files were reviewed, to include 
the service medical records, VA 
examination reports, and an August 2008 
private medical opinion from L. P., M.D., 
in support of the veteran's claims.
 
The examiner is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles, to 
include whether any chronic headache or 
gastrointestinal disorder was incurred 
during service, or is caused or 
aggravated by service-connected PTSD, and 
with respect to any disagreement with the 
August 2008 private medical opinion from 
L. P., M.D., in support of the veteran's 
claim.  

5.  Adjudicate the inextricably 
intertwined issues of entitlement to 
service connection for headaches as 
secondary to service-connected PTSD, and 
entitlement to service connection for a 
gastrointestinal disability as secondary 
to service-connected PTSD.  Notice of the 
determinations, and the veteran's 
appellate rights should be issued, and 
the veteran and his representative should 
be afforded an appropriate period to 
respond.  Only if, after receipt of a 
timely notice of disagreement and 
issuance of a statement of the case, a 
timely substantive appeal is received as 
to the secondary service connection 
adjudications, should they be referred to 
the Board for appellate consideration.  

6.  Readjudicate the issues on appeal.  
Such adjudication should note that in 
order to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must 
show by clear and unmistakable evidence 
that the disease or injury existed prior 
to service and show by clear and 
unmistakable evidence that the disease or 
injury was not aggravated by service.  
The claimant is not required to show that 
the disease or injury increased in 
severity during service before VA's duty 
under the second prong of this rebuttal 
standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  The veteran's 
service treatment records reveal that at 
his entrance examination in March 1968 
clinical findings were normal, with the 
sole exception of hearing loss, and that 
the veteran was treated for headache and 
gastrointestinal symptoms during service.  
The RO should ensure that the presumption 
of soundness is applied properly and in 
full upon readjudication of the claims on 
appeal.

If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

The SSOC should address all evidence 
received since the most recently issued 
SSOC in this case.  Additionally, the 
SSOC should include application of the 
laws and regulations pertaining to the 
presumption of soundness (see 38 U.S.C. 
§ 1111; VAOPGCPREC 3-2003; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 
2004)).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

